Citation Nr: 1627240	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  13-20 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for major depressive disorder (claimed as depression) as secondary to hepatitis C. 

2. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to hepatitis C. 

3. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to hepatitis C. 

4. Entitlement to an initial rating greater than 20 percent for hepatitis C. 

5. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Adam Werner, Attorney
ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2010, January 2011, February 2012, and July 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a January 2016 written statement, the Veteran withdrew his request to testify at a hearing before the Board.  Accordingly, the Board will proceed with appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The service connection claims for major depressive disorder and peripheral neuropathy of the upper and lower extremities, and the issue of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hepatitis C has not been manifested by daily fatigue, malaise, and anorexia with weight loss or other indication of malnutrition, and hepatomegaly; or incapacitating episodes requiring bed rest and treatment by a physician having a total duration of four weeks or more in a 12-month period; or by serologic evidence of hepatitis C infection with near-constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  


CONCLUSION OF LAW

The criteria for an initial rating greater than 20 percent for hepatitis C have not been more nearly approximated at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.7, 4.115, Diagnostic Code 7354 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied with regard to the initial rating of hepatitis C.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

The Veteran has received all notice required under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Moreover, and in the alternative, because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and records from the Social Security Administration (SSA) pertaining to a claim for SSA disability benefits have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  Attempts to obtain private and non-VA treatment records identified by the Veteran were unsuccessful, as VA received negative responses from the facilities contacted.  The Veteran has been provided an opportunity to submit such records himself.  There is no other potential source for these records that has been identified.  Accordingly, further efforts to obtain them would be futile and are not warranted.  See 38 C.F.R. § 3.159.  The Board also notes in the alternative that while some of these records were identified to support the claim for service connection for hepatitis, there is no indication that they would be relevant to its evaluation during the pendency of this claim, as they predate the claim by many years.  Other non-VA records were identified as pertaining to an entirely different claim.  In any event, further efforts to obtain them are not warranted as there is every indication that they do not exist.  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain with respect to the evaluation of hepatitis C.  

A VA examination was performed in December 2010, and a December 2013 VA Disability Benefits Questionnaire (DBA) filled out by a physician evaluating the Veteran's hepatitis C has also been submitted.  The examination reports are adequate for the Board to make a fully informed decision on the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There is no evidence indicating that there has been a material change in the severity of the Veteran's hepatitis C since the last examination.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011). 

II. Analysis

The Veteran seeks a higher initial evaluation of his service-connected hepatitis C.  For the following reasons, the Board finds that the criteria for a higher initial rating have not been satisfied or more nearly approximated. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's hepatitis C has been assigned a 20 percent rating under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354.  Under Diagnostic Code 7354, a 10 percent rating is assigned for hepatitis C manifested by intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Id.

A 20 percent rating is assigned for hepatitis C manifested by daily fatigue, malaise, and anorexia, (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

A 40 percent rating is assigned for hepatitis C manifested by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent rating is assigned for hepatitis C manifested by daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least six weeks, but not occurring constantly, during the past 12-month period.  Id.

A 100 percent rating is warranted for hepatitis C manifested by serologic evidence of hepatitis C infection and near-constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain due to the infection.  Id.

For purposes of evaluating hepatitis under DC 7354, an "incapacitating episode" is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, DC 7354, Note (2).

For purposes of evaluating conditions in § 4.114, the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2015).

The December 2010 VA examination report, December 2013 DBQ, VA treatment records, and SSA records do not show findings or report of weight loss attributed to hepatitis or malnutrition related to hepatitis, hepatomegaly, or incapacitating episodes of acute signs and symptoms of hepatitis C requiring bed rest and treatment by a physician of at least four weeks or longer.  They also do not show serologic evidence of hepatitis C infection with near-constant debilitating symptoms as a result of such infection.  For example, the December 2013 VA examiner indicated that the Veteran's symptoms were not near-constant and debilitating, but rather daily or less.  Accordingly, the preponderance of the evidence shows that the criteria for a rating greater than 20 percent have not been satisfied or more nearly approximated.  See 38 C.F.R. § 4.114, DC 7354.  Rather, the findings set forth in the December 2013 DBQ more nearly approximate the criteria for a 20 percent rating.  

The Board notes that while the December 2013 DBQ reflects symptoms such as anorexia, right upper quadrant pain, nausea, and arthralgia, the VA treatment records themselves generally do not reflect complaints of such symptoms or treatment for symptoms attributed by treating clinicians to hepatitis C.  Instead, the VA treatment records and SSA records show that the Veteran has consistently attributed his fatigue and pain to peripheral neuropathy symptoms, "severe" low back pain, medication for pain, and difficulty sleeping due to the pain.  In an August 2013 statement, the Veteran wrote that he was on "powerful" medication that kept him very tired and weak for "80% of any given day, making it extremely hard to function on a daily basis."  No treating clinician has attributed such symptoms to the Veteran's hepatitis.  The issue of whether service connection for peripheral neuropathy as secondary to hepatitis may be established is addressed in the REMAND section below.  Whether or not service connection is established for peripheral neuropathy, this evidence shows that the Veteran's fatigue and other symptoms have generally not been attributed to hepatitis itself, but rather to other conditions.  The VA treatment records also show that the Veteran has not been prescribed medication for his hepatitis C due to his depression.  Therefore, to the extent the Veteran's fatigue or drowsiness is due to medication, it is not due to medication for hepatitis C. 

In the December 2013 DBQ, the examiner stated that the Veteran was in receipt of SSA disability benefits because of an "inability to work in large part [due] to his . . . hepatitis condition."  The examiner further stated that the major impact on work was due to abdominal pain, malaise, fatigue, and nausea.  These statements are at odds with the SSA records themselves, which show that SSA benefits were granted based on carpal tunnel syndrome and an "affective/mood disorder."  Similarly, the examiner's statements do not comport with the SSA and VA treatment records, including the Veteran's own statements in such records, which only mention his carpal tunnel syndrome, peripheral neuropathy, low back pain, depression, fatigue from lack of sleep due to pain, and drowsiness from pain medications as factors having an impact on occupational functioning.  Moreover, the fact that the Veteran's hepatitis C adversely affects occupational functioning is already built into the rating criteria, indeed is the very basis for such criteria, and does not in itself support entitlement to a rating higher than 20 percent. 

In sum, the Veteran's hepatitis C has not met or more nearly approximated the criteria for a rating of 40 percent or higher under DC 7354 at any point during the pendency of this claim.  See id.; see also 38 C.F.R. § 4.7.  Thus, a rating higher than 20 percent, including a staged rating, is not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The evidence does not show any other sequelae of hepatitis C, including cirrhosis or malignancy of the liver.  Accordingly, separate ratings are not warranted under any other diagnostic code.  

Referral for extraschedular consideration of hepatitis C is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's hepatitis C has been manifested by symptoms expressly set forth in Diagnostic Code 7354 under 38 C.F.R. § 4.114.  There is no evidence of symptoms or functional impairment different from, or more severe than, what is described in the rating criteria under DC 7354.  See id.  Accordingly, a comparison of the Veteran's hepatitis C with the schedular criteria does not show that it presents such an exceptional or unusual disability picture as to render impractical application of the schedular criteria.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  Therefore, the evaluation of the Veteran's hepatitis C will not be referred for extraschedular consideration.  See id.

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, __ Vet. App. __, __, 2016 WL 747304, at *9 (February 26, 2016).  At this time, hepatitis C is the only disability for which service connection has been established.  

Finally, the issue of entitlement to TDIU is addressed in the REMAND section below.  See 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

In sum, because the preponderance of the evidence weighs against an initial rating greater than 20 percent for hepatitis C, the benefit-of-the-doubt rule does not apply, and entitlement to a higher initial rating is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

An initial rating greater than 20 percent for hepatitis C is denied.  


REMAND

The remaining issues on appeal must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision. 

A new VA medical opinion is necessary to determine whether the Veteran's peripheral neuropathy has been caused or aggravated by hepatitis C.  In the October 2011 VA examination report, the examiner opined that the Veteran's peripheral neuropathy was more likely related to his history of alcohol use, and less likely caused or aggravated by hepatitis C.  However, no explanation was provided as to why the peripheral neuropathy would be more likely related to alcohol use than to hepatitis C.  VA treatment records dated in March 2010 and April 2010 reflect diagnoses by a neurologist of peripheral neuropathy "likely related to hepatitis C." However, no explanation was provided.  Consequently these records also are not sufficient to make an informed decision.  In light of these findings, a new medical opinion is warranted that fully discusses the likelihood that the Veteran's peripheral neuropathy was caused or aggravated by his hepatitis C, with a complete explanation.  See 38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Resolution of the service connection claim for depression and entitlement to TDIU depends on the outcome of the service connection claims for peripheral neuropathy of the upper and lower extremities.  Accordingly, the Board will defer a decision on these issues at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Add to the claims file any outstanding VA treatment record from the West Palm Beach VA Medical Center dated since December 2014.

2. Then, obtain a new VA medical opinion as to whether it is at least as likely as likely as not (50% probability or more) that the Veteran's hepatitis C caused or aggravated his peripheral neuropathy of the upper extremities, lower extremities, or both.  

The examiner must discuss whether peripheral neuropathy can be a possible complication of hepatitis C or co-morbid condition, and under what circumstances.  In this regard, a VA neurologist attributed the Veteran's peripheral neuropathy to hepatitis C in VA treatment records dated in March 2010 and April 2010.  

The examiner must provide a complete explanation in support of the conclusion reached. 

3. Then, review the VA opinion to ensure it adequately responds to the above remand directive.  If not, it must be returned to the examiner for corrective action.

4. Finally, after completing any other development that may be indicated, readjudicate the service connection claims for peripheral neuropathy and depression, and the issue of entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


